J-S57041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

KAREEM R. JOHNSON

                            Appellant                No. 555 EDA 2013


    Appeal from the Judgment of Sentence entered September 21, 2012
           In the Court of Common Pleas of Philadelphia County
             Criminal Division at No: CP-51-CR-0006455-2011


BEFORE: MUNDY, OTT, and STABILE, JJ.

MEMORANDUM BY STABILE, J.                           FILED MARCH 23, 2016

       Appellant, Kareem R. Johnson, appeals from the September 21, 2012

judgment of sentence entered in the Court of Common Pleas of Philadelphia

County (trial court). Following his convictions of carrying a firearm without a

license, carrying a firearm in public in the city and county of Philadelphia,

possession of an instrument of crime, and recklessly endangering another

person,1 Appellant was sentenced to two to four years of incarceration to be

followed by three years of reporting probation. Upon review, we affirm.

       On November 12, 2010, Appellant was detained by Temple University

Police Officer Sean Rickey at 3314 North 15th Street in the city and county of


____________________________________________


1
  18 Pa.C.S.A. § 6106, 18 Pa.C.S.A. § 6108, 18 Pa.C.S.A. § 907(a), 18
Pa.C.S.A. § 2705, respectively.
J-S57041-15



Philadelphia.2 According to his testimony, Officer Rickey detained Appellant

because he matched the description of a suspect given to Officer Rickey over

police radio.     While Appellant was detained, police discovered a loaded

firearm underneath the cap of a truck in a vacant public lot at or near 3306

North 15th Street approximately 50-70 feet from where Appellant was

detained.     After the firearm was recovered, Officer Rickey secured the

firearm and, in the process of doing so, found that the weapon was operable

and had been fired once at some point in time.

       Appellant was taken into police custody. While in custody, Appellant

gave a written signed statement to Detective Timothy Veal reproduced, in

pertinent part, below.

       Appellant: I was walking down Ontario [Street] and two Puerto
       Rican guys came riding by, saying they had bud out, meaning
       that they were selling purple haze. . . .

              I was going to buy some, so I got [in]to the back seat of
       their car. I started peeling off my money. And one of them was
       like, what you got, you got twenties? I was like, no, I got a fifty.
       He was like give that “s” up.

               That’s when I opened the door a little bit. I don’t think
       they really had weed from the beginning. Then he pulled out a
       little gun, like a twenty-five and pointed it at me. The car was
       slowing down and I got out. And they got out behind me, still
       trying to grab in my pockets. They was trying to rip my pockets
       open. I was tussling with them, trying to protect my money, my

____________________________________________


2
  Unless another source is cited, these facts are taken from pages four
through seven of the trial court’s February 26, 2015 Pa.R.A.P. 1925(a)
opinion.



                                           -2-
J-S57041-15


     rent money. I fell backwards and they were trying to kick me.
     It took me a little while to get up.

     After I got up, a lady in the Temple security booth was
     screaming "stop, stop." Then I shot one time at the ground to
     back them up off of me. They backed up and got back into the
     car. I started limping off.

     Question: Did you shoot anyone?

     Appellant: No.

     Question: Where did you get the gun from?

     Appellant:    I just had it for protection.       I’ve been shot seven
     times.

      ....

     Question: Did you [know] that the gun was stolen?

     Appellant: Not at all.

       ....

     Question: What did you do with the gun after you shot it?

     Appellant: The guy who I told you came over and asked if I was
     all right, he took it and threw it up the street for me.

       ....

     Question: What kind of gun did you have?

     Appellant: It was a .22 caliber and it had nine shots in [it].

N.T. Trial, 8/2/15, at 23-25. Appellant filed a motion to suppress his signed

statement.    Following   a   hearing,   the   trial   court   denied   Appellant’s

suppression motion.




                                    -3-
J-S57041-15


      A waiver trial was held beginning on June 25, 2012.        During trial,

Appellant challenged the admission of his signed statement into evidence

under the corpus delicti rule.   The trial court requested that the parties

submit briefs on the issue.   When the waiver trial resumed on August 2,

2012, the trial court found that the Commonwealth had met its initial burden

of proof under the corpus delicti rule as the evidence established “that a

wrong did occur under the facts of this case through a criminal agency.” Id.

at 15. The trial court therefore admitted Appellant’s signed statement into

evidence. The trial court subsequently found Appellant guilty of all charges.

Following a sentencing hearing on September 21, 2012, Appellant timely

filed a post-sentence motion. Appellant’s post-sentence motion was denied,

and Appellant timely appealed to this Court.

      As ordered by the trial court, Appellant filed a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. The trial court then

filed a Pa.R.A.P. 1925(a) opinion.

      On appeal, Appellant raises one issue for our review:

      The lower court erred and violated the corpus delicti rule when it
      first, admitted Appellant’s statement in[to] evidence even
      though the Commonwealth failed to establish a crime had
      occurred by a preponderance of the evidence and second, when
      it considered the statement during deliberation of the verdict
      even though the Commonwealth failed to prove that a crime had
      occurred beyond a reasonable doubt.

Appellant’s Brief at 14.




                                     -4-
J-S57041-15



      In Commonwealth v. Young, 904 A.2d 947 (Pa. Super. 2006), this

Court explained:

      The corpus delicti rule is designed to guard against the ‘hasty
      and unguarded character which is often attached to confessions
      and admissions and the consequent danger of a conviction where
      no crime has in fact been committed.’ The corpus delicti rule is
      a rule of evidence.        Our standard of review on appeals
      challenging an evidentiary ruling of the trial court is limited to a
      determination of whether the trial court abused its discretion.
      The corpus delicti rule places the burden on the prosecution to
      establish that a crime has actually occurred before a confession
      or admission of the accused connecting him to the crime can be
      admitted. The corpus delicti is literally the body of the crime; it
      consists of proof that a loss or injury has occurred as a result of
      the criminal conduct of someone. The criminal responsibility of
      the accused for the loss or injury is not a component of the rule.
      The historical purpose of the rule is to prevent a conviction
      based solely upon a confession or admission, where in fact no
      crime has been committed.            The corpus delicti may be
      established by circumstantial evidence. Establishing the corpus
      delicti in Pennsylvania is a two-step process. The first step
      concerns the trial judge’s admission of the accused’s statements
      and the second step concerns the fact finder’s consideration of
      those statements. In order for the statement to be admitted,
      the Commonwealth must prove the corpus delicti by a
      preponderance of the evidence. In order for the statement to be
      considered by the fact finder, the Commonwealth must establish
      the corpus delicti beyond a reasonable doubt.

Id. at 956 (quoting Commonwealth v. Rivera, 828 A.2d 1094, 1103–

1104, n. 10 (Pa. Super. 2003) appeal denied, 577 Pa. 672, 842 A.2d 406

(2004) (citations omitted) (emphasis in original).

      As stated above, our standard of review for a challenge to an

evidentiary ruling is limited to a determination of whether the trial court

abused its discretion. “An abuse of discretion is more than just an error in



                                     -5-
J-S57041-15


judgment and, on appeal, the trial court will not be found to have abused its

discretion unless the record discloses that the judgment exercised was

manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will.”

Commonwealth v. Johnson, 107 A.3d 52, 68 (Pa. 2014).

        Appellant argues that the Commonwealth failed to establish any crime

charged by a preponderance of the evidence independent of Appellant’s

signed statement, and, therefore, the trial court should not have admitted

his statement into evidence under the first phase of the corpus delicti rule.

Appellant’s Brief at 17.         Appellant asserts that no one saw him with a

weapon and there was nothing to connect him to the recovered firearm

except for his statement. Alternatively, Appellant argues that, even with the

admission of his statement into evidence, the Commonwealth still failed to

prove the corpus of any crime beyond a reasonable doubt under the second

phase of the corpus delicti rule. Id. at 19.

        The Commonwealth asserts that it proved the corpus delicti of

18 Pa.C.S.A. § 6108, carrying a firearm in public in Philadelphia, by a

preponderance of the evidence.3                Commonwealth’s Brief at 8.      The
____________________________________________


3
    Section 6108 of the Crimes Codes provides as follows:

        No person shall carry a firearm, rifle or shotgun at any time
        upon the public streets or upon any public property in a city of
        the first class unless:

           (1) such person is licensed to carry a firearm; or
(Footnote Continued Next Page)


                                           -6-
J-S57041-15


Commonwealth argues that the fact the firearm was operable, loaded, and

recovered from underneath the cap of a truck that was up on blocks 50-70

feet from where Appellant was detained, in conjunction with Temple

University security camera photographs depicting an individual holding a

black object, was sufficient to establish the corpus delicti of section 6108.4

      For Appellant’s signed statement to be properly admitted under the

first phase of the corpus delicti rule, the Commonwealth was required to

prove, by a preponderance of the evidence, the corpus delicti of carrying a

firearm in public in Philadelphia. The corpus delicti of carrying a firearm in

public in Philadelphia requires the Commonwealth to prove only that

someone carried a firearm on public streets or on any public property in the

city of Philadelphia. See Commonwealth v. Ahlborn, 657 A.2d 518, 520

(Pa. Super. 1995) (“The corpus delicti . . . consists of the occurrence of a

loss or injury, and some person’s criminal conduct as the source of that loss

or injury. The criminal responsibility of a particular, identifiable person, e.g.
                       _______________________
(Footnote Continued)

          (2) such person is exempt from licensing under 6106(b) of
          this title (relating to firearms not to be carried without a
          license.

18 Pa.C.S.A. § 6108.
4
  The Commonwealth also argues that the fact that the recovered weapon
was in stolen status is enough to establish the corpus delicti of section 6108
because no individual, even if licensed to carry a firearm, can lawfully
possess a stolen firearm. Given our disposition, we need not address this
argument.




                                            -7-
J-S57041-15


the accused, is not a requirement of the rule.”). As previously stated, police

recovered the firearm from underneath the cap of a truck in a vacant public

lot at 3306 North 15th Street approximately 50-70 feet from where Appellant

was detained. Security photographs taken from a nearby Temple University

security booth depicted an individual with a black object in his hand. Taken

together, there was sufficient evidence to establish the crime of carrying a

firearm in public by a preponderance of the evidence, because the firearm

was located in a public space and, logically, someone had to have carried it

there.   Therefore, the trial court did not abuse its discretion by allowing

admission of Appellant’s signed statement as evidence. See Ahlborn, 657

A.2d at 521.

      The second step of the corpus delicti process involves the fact finder’s

consideration    of   the   inculpatory   statement   and   requires   that   the

Commonwealth establish the corpus delicti beyond a reasonable doubt.

Young, 904 A.2d at 956. As this Court explained in Ahlborn,

      After the court has made its initial determination that the
      Commonwealth has proved the corpus delicti by a
      preponderance of the evidence and has ruled the confession to
      be admissible, the corpus delicti rule additionally requires that
      the Commonwealth prove to the [fact finder’s] satisfaction
      beyond a reasonable doubt, the corpus delicti of the crimes
      charged.

Id. at 521.     Circumstantial evidence is sufficient to prove corpus delicti.

Young, 904 A.2d at 956.          Here, the firearm at issue was discovered

underneath the cap of a truck in a vacant public lot near 3306 North 15 th


                                      -8-
J-S57041-15


Street in Philadelphia. Photographs taken from a nearby Temple University

security booth depicted an individual with a black object in his hand. The

evidence, while circumstantial, was sufficient for the trial court, as fact

finder, to find beyond a reasonable doubt the corpus delicti of carrying a

firearm in public in Philadelphia. We therefore discern no abuse of discretion

or error of law in the trial court’s ruling with respect to Appellant’s

statement.

      With regard to the remaining charges against Appellant, we look to the

“closely related crimes exception” to the corpus delicti rule. That exception

provides that extrajudicial statements may be admissible as evidence of the

commission of the other crimes charged.        “[The closely related crimes]

exception comes into play where an accused is charged with more than one

crime, and the accused makes a statement related to all the crimes charged,

but the prosecution is only able to establish the corpus delicti of one of the

crimes charged.” Commonwealth v. Bardo, 709 A.2d 871, 874 (Pa. 1998)

(citation omitted).

      The purpose behind the corpus delicti rule is the ultimate
      consideration in determining whether two crimes are closely
      related so as to implicate the [closely related crimes] exception.
      Where the relationship between the crimes to which the
      defendant has confessed is close and the policy underlying the
      corpus delicti rule—to avoid convictions for crimes that did not
      occur—is not violated, the exception renders the confession
      admissible for all closely related crimes.

Commonwealth v. Taylor, 831 A.2d 587, 595-96 (Pa. 2003).          Appellant’s

charge of carrying a firearm in public in Philadelphia shares a close

                                    -9-
J-S57041-15


relationship with his charges of carrying a firearm without a license,

possession of an instrument of crime, and recklessly endangering another

person such that admission of Appellant’s signed statement regarding these

charges did not violate the corpus delicti rule.          Therefore, because the

Commonwealth proved the corpus delicti of carrying a firearm in public in

Philadelphia, Appellant’s confession was allowed to be admitted as evidence

of related charges under the closely related crimes exception. Taylor, 831

A.2d at 594 (“[R]equiring the relationship between the crimes to be

sufficiently close so as to avoid admitting a confession for a crime that did

not occur, is the proper test for determining whether the closely related

crimes exception to the corpus delicti rule applies.”); Bardo, 709 A.2d at

874   (“Here,   appellant's   confession   related   to   two   crimes   and   the

Commonwealth's evidence established the corpus delicti of only one crime

. . . . [T]he confession is admissible as to both crimes, for the relationship

between the two crimes is close and the policy underlying the corpus delicti

rule has not been violated.”).

      We find no abuse of discretion in the trial court’s evidentiary ruling.

Therefore, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.

      Judge Mundy joins the memorandum.

      Judge Ott concurs in the result.




                                     - 10 -
J-S57041-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2016




                          - 11 -